Citation Nr: 0909154	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  06-32 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for a right shoulder disability.

2.  Entitlement to an initial rating higher than 10 percent 
for a right knee disability.

3.  Entitlement to an initial rating higher than 10 percent 
for a left knee disability.

4.  Entitlement to an initial compensable rating for 
bilateral pes planus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to 
January 1988, from November 1990 to May 1991, and from May 
2004 to May 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and awarded a 10 percent disability rating 
for a right shoulder disability, effective June 26, 2005, 
granted service connection and awarded 10 percent disability 
ratings for  right and left knee disabilities, effective June 
1, 2005, and granted noncompensable service connection for 
bilateral pes planus, effective June 1, 2005.  

In August 2007, the Veteran testified before the Board at a 
hearing that was held at the RO.  

In March 2008, the Board remanded the claims for additional 
development.


FINDINGS OF FACT

1.  For the period from June 1, 2005, to October 19, 2008, 
the Veteran's right shoulder disability was manifested by 
subjective complaints of pain and objective evidence of pain, 
fatigue, and weakness with repetitive use that resulted in 
limitation of motion of the right arm to the shoulder level, 
but no more.

2.  Since October 20, 2008, the Veteran's right shoulder 
disability has been manifested by subjective complaints of 
pain and objective evidence of limitation of motion of his 
right arm to 80 degrees above shoulder level.

3.  Since June 1, 2005, the Veteran's right and left knee 
disabilities (patellofemoral syndrome) have been manifested 
by subjective complaints of pain, popping, and cracking.  
Objective manifestations include nearly full range of motion 
(0 degrees extension and flexion limited to no more than 120 
degrees, bilaterally) with crepitus.  There is no clinical 
evidence of arthritis, tenderness, effusion, ankylosis, 
subluxation, instability, dislocation, clicking, or locking.

4.  Since June 1, 2005, the Veteran's bilateral pes planus 
has been productive of no more than mild symptoms that are 
relieved by orthotic inserts; there is no inward bowing of 
the tendo Achilles, or pain on manipulation.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent for a right 
shoulder disability were met from June 1, 2005, to October 
19, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.71a, Diagnostic Codes (DCs) 5201-03 (2008).

2.  For the period since October 20, 2008, the criteria for a 
rating in excess of 10 percent for a right shoulder 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.71a, DCs 5201-03 (2008).

3.  The criteria for an initial rating in excess of 10 
percent for a right knee disability have not been met since 
June 1, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.71a, DCs 5256-62 (2008).

4.  The criteria for an initial rating in excess of 10 
percent for a left knee disability have not been met since 
June 1, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.71a, DCs 5256, 5257, 5258, 5259, 5260, 5261, 
5262 (2008).

5.  The criteria for a compensable disability rating for 
bilateral pes planus have not been met since June 1, 2005.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, DC 5276 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran's claims arise from his disagreement with the 
initial evaluations assigned following the grants of service 
connection.  Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board 
finds that VA satisfied its duties to notify the Veteran in 
this case.

As to VA's duty to assist, VA has associated with the claims 
file the Veteran's treatment records, and afforded him VA 
examinations with respect to these claims in October 2005 and 
October 2008.  In addition, the Veteran testified before the 
Board in August 2007 at a hearing that was held at the RO.  
The Board finds these actions have satisfied VA's duty to 
assist and that no additional assistance is required.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Higher Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claims when the disabilities may have 
been more severe than at other times during the course of the 
claims on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare-ups.  However, those provisions are 
applicable only in conjunction with the diagnostic codes 
predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 
(2008); Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2008).  For VA 
purposes, normal motion of the knee is from 0 degrees 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71a, 
Plate II (2008).

As to joints, the factors of disability reside in reductions 
of their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations:  (a) less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
(b) more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); (c) 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); (d) 
excess fatigability; (e) incoordination, impaired ability to 
execute skilled movements smoothly; and (f) pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating disability from 
arthritis, the knees and shoulders are considered major 
joints.  38 C.F.R. § 4.45 (2008).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010, 
traumatic arthritis, directs that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

A.  Shoulder

The Veteran's right shoulder disability has been rated 10 
percent disabling under DC 5003-5024.  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires the use of an additional diagnostic code to identify 
the basis for the evaluation assigned; the additional code is 
shown after the hyphen.  38 C.F.R. § 4.27.  38 C.F.R. § 
4.71a, DC 5003 pertains to degenerative arthritis.  38 C.F.R. 
§ 4.71a, DC 5019 pertains to tenosynovitis.  Tenosynovitis is 
to be rated based upon limitation of motion of affected 
parts, as arthritis.  As the shoulder is the joint affected 
in this case, DC 5201, which contemplates limitation of arm 
motion, is applicable.  38 C.F.R. § 4.71a, DC 5201.  These 
criteria provide different ratings for the minor arm and the 
major arm.  The Veteran has indicated (in various treatment 
records and on VA examination) that he is left-handed; 
therefore, the Board will apply the ratings and criteria for 
the minor arm.

In considering the applicability of other diagnostic codes, 
the Veteran has not been shown to have ankylosis of 
scapulohumeral articulation.  Nor is there objective evidence 
of impairment of the humerus, such as loss of the head of the 
humerus (flail shoulder), nonunion of the shoulder (flail 
joint), fibrous union of the humerus, recurrent dislocation 
of the humerus at the scapulohumeral joint, malunion of the 
humerus, or impairment of the clavicle or scapula.  
Accordingly, the criteria pertaining to those disabilities 
are not applicable.  38 C.F.R. § 4.71a, DCs 5200, 5202, 5203 
(2008).  
 
For the minor arm, a 20 percent rating is warranted for 
limitation of arm motion to shoulder level; a 30 percent 
rating is warranted for limitation of arm motion to midway 
between the side and shoulder level; and, finally, a maximum 
40 percent rating is warranted for limitation of arm motion 
to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201.  
Where the criteria for a compensable rating under a 
diagnostic code are not met, and the schedule does not 
provide for a zero percent rating, as in DC 5201, a zero 
percent evaluation will be assigned when the required 
symptomatology is not shown.  38 C.F.R. § 4.31 (2008).

Treatment records dated from June 2005 to September 2005 show 
that the Veteran complained of anterior and lateral right 
shoulder pain that had gotten progressively worse and which 
impeded his ability to sleep.  MRI examination in August 2005 
revealed mild tendinosis with tendinopathy to the 
supraspinatus without partial or full thickness tear, and 
mild to moderate degenerative changes.  On initial 
observation for physical therapy in September 2005, the 
Veteran stated that he had been prescribed anti-inflammatory 
medication which he had not taken.  He described experiencing 
numbness and tingling in his shoulder.  Physical examination 
revealed "full" range of motion of the shoulder, no 
instability, and no tenderness to palpation.  Records dated 
later that month show that physical therapy improved his 
symptoms.  At no time throughout this period were the precise 
ranges of motion of the Veteran's right shoulder recorded.

On VA examination in October 2005, the Veteran reported that 
repetitive use of his right shoulder resulted in increased 
pain.  He was unable to quantify whether that increased pain 
resulted in limitation of motion without resorting to 
conjecture.  He stated that he was not currently taking any 
medication for his shoulder.  Physical examination of the 
right shoulder revealed pain on abduction to 106 degrees, 
although he was able to further abduct the shoulder to 170 
degrees.  At forward elevation, he had pain at 160 degrees, 
and was able to go to 170 degrees.  He had pain with external 
and internal rotation to 70 degrees, but was able to further 
rotate externally and internally to 90 degrees.  With 
repetition, there was no increase in the loss of range of 
motion due to pain, fatigue, weakness, or incoordination.

There are no records pertaining to the right shoulder dated 
after the October 2005 examination until May 2007.  MRI 
examination in May 2007 revealed a partial tear of the right 
rotator cuff.  He underwent physical therapy following the 
diagnosis of the tear, without relief of his symptoms.  In 
June 2007, he underwent steroid injection of the shoulder, 
which improved his symptoms for two to three days only.  

In August 2007 testimony, the Veteran stated that he was 
limited by his right shoulder in that he was unable to lift 
things the way that he had once been able.  He was 
additionally unable to reach above him, including getting 
things off of a shelf.  

Records dated in September 2007 show that he was tender to 
palpation of the right acromioclavicular joint.  He had full 
active range of motion of the shoulder, but had pain in the 
acromioclavicular area with resisted external rotation and 
abduction, and pain in the posterior shoulder with active 
external rotation.  Neurological testing was normal.  The 
Veteran underwent surgical repair of the tear in September 
2007.  

There are no treatment records pertaining to the right 
shoulder dated after the September 2007 surgery and prior to 
the October 2008 examination.  

On VA examination in October 2008, the Veteran stated that 
his right shoulder had been bothering him for the past three 
to four years.  He stated that he had undergone surgical 
repair of a tear.  His current symptoms included pain with 
climbing on box cars while at work or when reaching overhead, 
or with any type of overhead activity.  Physical examination 
revealed multiple  healed arthroscopic portals.  On range of 
motion testing, he had 170 degrees abduction, 170 degrees 
forward flexion, 45 degrees of external rotation, and 95 
degrees of internal rotation.  There was no increase in 
limitation of motion of the right shoulder due to pain, 
fatigue, or weakness with repetitive use.  The ranges of 
motion were equivalent to the left shoulder.  In addition, 
strength and muscle mass were equal in both shoulders.  The 
examiner noted that the Veteran worked in a position which 
entailed climbing on and off box cars and throwing switches, 
duties which involved fairly heavy physical labor.  He denied 
having missed work due to medical problems, including his 
right shoulder.  

There are no additional treatment records pertaining to the 
right shoulder dated after the October 2008 examination.

Normal forward flexion of the shoulder is zero to 180 
degrees; abduction is zero to 180 degrees; and internal and 
external rotation is from zero to 90 degrees.  38 C.F.R. § 
4.71a, Plate I (2006).  Forward flexion and abduction to 90 
degrees amounts to "shoulder level."

Although the range of motion of the Veteran's right shoulder 
was noted to be "full" in September 2005 treatment records, 
and was better than limited to shoulder level (90 degrees) on 
VA examination in October 2005, and he thus does not meet the 
schedular criteria for a higher rating under DC 5201, the 
Board finds that with consideration of functional impairment 
as a result of pain on repetitive use, he is entitled to a 
higher rating of 20 percent for his right shoulder.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Physical 
examination of the Veteran's right shoulder revealed minimal 
limitation of motion.  In addition, he has provided credible 
and competent testimony that he experienced reduced 
functionality of the right shoulder during periods of flare-
up, and that he was unable to reach overhead or do any type 
of overhead activity.  He is competent to report and describe 
the effect of repetitive use on his right shoulder because 
this requires only personal knowledge, not medical expertise, 
as it comes to him through his senses.  Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  Thus, the Board finds the 
clinical evidence demonstrating limitation of motion and the 
Veteran's credible and competent testimony to be probative 
evidence that pain, fatigue, and weakness with repetitive use 
resulted in limitation of motion of the right arm to the 
shoulder level, sufficient to warrant the assignment of a 20 
percent rating.  Because there is no indication that his arm 
was ever limited in motion to only midway between his side 
and his shoulder, the Board finds that a rating in excess of 
20 percent is not warranted.

While the Board has determined that the Veteran is entitled 
to a higher rating of 20 percent for his right shoulder 
disability, the Board concludes that a 20 percent disability 
rating is not warranted for the entirety of the period on 
appeal.  The record reflects that the Veteran underwent 
surgical correction of a partial tear of the right rotator 
cuff in September 2007.  On VA examination in October 2008, 
the Veteran had motion of his right arm to 80 degrees above 
shoulder level.  Significantly, he did not at that time 
report that he was unable to do any overhead activity or to 
reach above his head, only that doing so was painful.  
Despite the reported pain with overhead activity, there is no 
probative evidence demonstrating limitation of motion of the 
right arm to shoulder level (90 degrees) since the October 
2008 examination.  The Board accordingly finds that for the 
period since the October 20, 2008 examination, a rating 
higher than 10 percent is not warranted.  He is, however, 
entitled to a 10 percent rating based upon functional 
limitation with repetitive use, for the reasons stated above.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).   In assigning a 10 percent rating for the period 
since October 20, 2008, the Board notes that neither 38 
U.S.C.A. § 5112(b)(6) nor 38 C.F.R. § 3.105(e) apply in the 
context of the assignment of a staged rating by the Board 
where the Veteran's disability rating is not reduced, for any 
period of time, to a level below that which was in effect 
when the matter was appealed to the Board.  See O'Connell v. 
Nicholson, 21 Vet. App. 89 (2007).

The Veteran has been diagnosed with arthritis of the right 
shoulder.  However, he has been 20 and 10 percent disability 
ratings based upon limitation of motion resulting from 
repetitive use.  Because he has been awarded compensable 
ratings based upon compensable limitation of motion he is not 
entitled to a rating under the diagnostic criteria pertaining 
to arthritis.  See 38 C.F.R. § 4.71a, DC 5010, Note 1.  
Accordingly, neither DC 5003 nor 5010 may provide a basis for 
ratings in excess of 20 and 10 percent.

Finally, the Board has considered whether the record raises 
the matter of  extraschedular ratings under 38 C.F.R. § 
3.321(b)(1) (2008).  In exceptional cases where schedular 
ratings are found to be inadequate, consideration of an 
extraschedular rating commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 C.F.R 
§ 3.321(b)(1).  In this case, the Schedule is not inadequate.  
The Schedule provides for higher ratings for Veteran's right 
shoulder disability, but findings supporting a rating in 
excess of 20 percent for the period from June 1, 2005, to 
October 19, 2008, and a rating in excess of 10 percent since 
October 20, 2008, have not been documented.  In addition, it 
has not been shown that the disability has required frequent 
periods of hospitalization or has produced marked 
interference with the Veteran's employment.  While the 
Veteran is limited in his ability to perform certain tasks in 
his employment, he continues to be employed in the position 
he has held for some time.  In addition, he himself has 
described his right shoulder disability as non-
incapacitating.  Therefore, the Board finds that referral for 
consideration of the assignment of an extraschedular rating 
is not warranted.

The Board has considered whether higher ratings might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App.  505 (2007).  However, the weight of 
the credible evidence demonstrates that for the period from 
June 1, 2005, to October 19, 2008, and since October 20, 
2008, ratings in excess of 20 and 10 percent, respectively, 
for the Veteran's right shoulder disability have not been 
warranted.  The benefit-of-the-doubt rule has been considered 
in rendering this decision.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Knees

A claimant who has arthritis and instability of the knee may 
be rated separately under DC 5003 and DC 5257, and evaluation 
of a knee disability under both of those codes does not 
amount to pyramiding.  However, a separate rating must be 
based on additional compensable disability.  38 C.F.R. § 4.14 
(2007); VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 
(1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  

Separate ratings may also be assigned for limitation of 
flexion and limitation of extension of the same knee.  
Specifically, where a veteran has both a compensable level of 
limitation of flexion and a compensable level of limitation 
of extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 
17, 2004), 69 Fed. Reg. 59990 (2005).  

The Veteran's left and right knee disabilities are each rated 
10 percent disabling under DC 5003-5019.  38 C.F.R. § 4.71a, 
DC 5003 pertains to degenerative arthritis.  38 C.F.R. § 
4.71a, DC 5019 pertains to bursitis.  Bursitis is to be rated 
based upon limitation of motion of affected parts, as 
arthritis.  As the knee is the joint affected in this case, 
DCs 5260, which contemplates limitation of flexion of the 
leg, and 5261, which contemplates limitation of extension of 
the leg, are applicable in this instance.  38 C.F.R. § 4.71a, 
DCs 5260, 5261.  

In considering the applicability of other diagnostic codes, 
the Board finds that 5256 (ankylosis of the knee), 5257 
(instability), 5258 (dislocation of semilunar cartilage), 
5259 (symptomatic removal of semilunar cartilage), 5262 
(impairment of the tibia and fibula), and 5263 (genu 
recurvatum) are not applicable in this case, as the medical 
evidence does not show that the Veteran has any of those 
conditions.  Specifically, the treatment records and the 
October 2005 and October 2008 reports of VA examination do 
not demonstrate any objective finding ankylosis of either 
knee.  Additionally, the Veteran has denied episodes of 
instability or locking, and no treatment record or report of 
VA examination demonstrates any objective finding of 
dislocation of the semilunar cartilage or locking of either 
knee.  Finally, the Veteran has not undergone any surgical 
procedures on either knee, and no impairment of either tibia 
or fibula, or genu recurvatum, has been diagnosed.

In first addressing whether the Veteran is entitled to 
increased ratings under the diagnostic criteria pertaining to 
limitation of motion of the knee, DC 5260 contemplates 
limitation of leg flexion.  Under DC 5260, a zero percent 
rating is warranted for flexion limited to 60 degrees; a 10 
percent rating is warranted for flexion limited to 45 
degrees; a 20 percent rating is warranted for flexion limited 
to 30 degrees; and a 30 percent rating is warranted for 
flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  
Under DC 5261 (limitation of extension of the leg), a zero 
percent rating is warranted for extension limited to 5 
degrees; a 10 percent rating is warranted for extension 
limited to 10 degrees; a 20 percent rating is warranted for 
extension limited to 15 degrees; a 30 percent rating is 
warranted for extension limited to 20 degrees; a 40 percent 
rating is warranted for extension limited to 30 degrees; and 
a 50 percent rating is warranted for extension limited to 45 
degrees.  38 C.F.R. § 4.71a, DC 5261.  

Treatment records dated from June 2005 to September 2005 show 
that the Veteran complained of bilateral knee pain that was 
particularly severe when climbing stairs.  On initial 
observation for physical therapy in September 2005, the 
Veteran stated that he had been prescribed anti-inflammatory 
medication but that he had not taken it.  He denied 
experiencing any swelling or instability of the knees.  
Physical examination revealed "full" range of motion of 
each knee, no instability, good extensor mechanisms, and no 
tenderness to palpation.  He was observed to have a normal 
gait.  His goals for physical therapy included being able to 
walk up and down 10 steps without pain, to mow his yard, and 
to possibly play basketball for one hour without pain.  
Physical therapy records dated in September 2005 show that 
the Veteran was able to perform a quadriceps contraction 
without posterior pressure of the patella bilaterally.  
Bilateral active quadriceps contraction revealed lateral 
tracking of the patella.  At no time throughout this period 
were the precise ranges of motion of the Veteran's knees 
recorded.

On VA examination in October 2005, the Veteran reported a two 
and one-half to three year history of painful knees, for 
which he had not required any medication.  He stated that he 
was currently employed as a railroad conductor, a position 
which required regular physical activity.  He stated that his 
knees were painful while working but the pain did not 
prohibit him from working.  He described limitation of his 
daily activities as a result of his knees in that he was 
unable to cut his grass, use a weed eater, run, or engage in 
sports.  He stated that his knee pain was exacerbated with 
use of the knees.  When questioned as to whether the range of 
motion of his knees was limited with repetitive use, he 
stated that he was unable to quantify whether he experienced 
any additional limitation of motion.  He denied experiencing 
swelling of the knees.  

Physical examination of the knees revealed no evidence of 
swelling.  Patellar resistance testing was positive, 
bilaterally.  The ligaments of both knees were stable.  Range 
of motion testing of the right knee revealed extension to 0 
degrees and flexion to 130 degrees, with mild crepitus.  
Range of motion testing of the left knee revealed extension 
to 0 degrees and flexion to 120 degrees, with moderate 
crepitus.  There was no increase in limitation of motion of 
either knee due to pain, fatigue, or weakness with repetitive 
use.  X-ray examination was negative for degenerative 
changes.

There are no treatment records pertaining to the knees dated 
after the October 2005 examination and prior to the October 
2008 examination.  In August 2007 testimony, the Veteran 
stated that he experienced popping and cracking of his knees 
with squatting and standing.  He stated that he experienced 
stiffness of the knees, which he described as being unable to 
fully extend or flex his leg, approximately every two to 
three weeks.  He stated that he had not sought medical 
treatment for his knees.

On VA examination in October 2008, the Veteran reported that 
his knees did not hurt "all the time."  When his knees were 
painful, however, he described the pain as being located in 
the retropatellar area.  The pain was precipitated by doing a 
lot of climbing, walking, or playing basketball.  Physical 
examination of the knees revealed no evidence of swelling, 
deformity, or tenderness.  The patellae tracked normally.  
Range of motion testing revealed extension to 0 degrees and 
flexion to 125 degrees, bilaterally.  There was no grind or 
crepitation with motion, and no increase in limitation of 
motion of either knee due to pain, fatigue, or weakness with 
repetitive use.  The examiner noted that the Veteran worked 
in a position which entailed climbing on and off box cars and 
throwing switches, duties which involved fairly heavy 
physical labor.  He denied having missed work due to medical 
problems, including his knees.  

There are no additional treatment records pertaining to the 
knees dated after the October 2008 examination.

For VA purposes, normal extension and flexion of the knee is 
from zero to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On 
each of the above examinations, the Veteran had full 
extension of the right and left knees, or extension to zero 
degrees.  Extension to zero degrees warrants a noncompensable 
evaluation and higher evaluations are therefore not warranted 
under Diagnostic Code 5261.  Similarly, the evidence does not 
support higher ratings under Diagnostic Code 5260.  Flexion 
limited at most to 120 degrees does not warrant a compensable 
rating under Diagnostic Code 5260.

The Board has determined that the Veteran is not entitled to 
a compensable rating under either Diagnostic Code 5260 or 
5261. Given that he did not meet the criteria for a 
compensable rating under either of these diagnostic codes, 
General Counsel Precedent Opinion VAOPGCPREC 9-2004 is not 
applicable.  VAOPGCPREC 9-2004 (September 17, 2004).  
VAOPGCPREC 9-2004 held that separate ratings could be 
assigned when the criteria for a compensable rating under 
Diagnostic Codes 5260 and 5261 were met.  In the present 
case, there is no basis for a compensable rating under either 
of Diagnostic Code 5260 or Diagnostic Code 5261.  

However, the Board finds that with consideration of 
functional impairment as a result of pain on repetitive use, 
the Veteran is entitled to 10 percent ratings for his right 
and left knees.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Physical examination of the Veteran's knees has revealed 
minimal limitation of motion of each knee.  In addition, the 
Veteran has provided credible and competent testimony 
indicating that he experiences reduced functionality of each 
knee during periods of flare-up.  The Veteran is competent to 
report and describe the effect of repetitive use on his knees 
because this requires only personal knowledge, not medical 
expertise, as it comes to him through his senses.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  Thus, the Board finds 
the clinical evidence demonstrating minimal limitation of 
motion and the Veteran's credible and competent testimony to 
be probative evidence that he has experienced painful motion 
of the knees sufficient to invoke the provisions of 38 C.F.R. 
§§ 4.59, warranting the assignment of 10 percent ratings for 
each knee.

With regard to whether the Veteran is entitled to ratings 
higher than 10 percent under the provisions of DeLuca, the 
Board finds that he is not.  Because there is no clinical 
evidence of moderately limited range of motion of either 
knee, and the Veteran has reported limitations with regard to 
the knees mainly in terms of climbing, prolonged walking, and 
in engaging in sports, the Board finds that the level of 
disability associated with the right and left knees cannot be 
found to be any more than minimal.  Accordingly, the Veteran 
is not entitled to ratings in excess of 10 percent, 
considering factors outlined in DeLuca v. Brown, 8 Vet. App. 
202 (1995).

The Veteran has not been diagnosed with arthritis of either 
knee.  However, his bilateral knee disability has been rated 
analogously to arthritis.  He has been awarded separate 10 
percent disability ratings based on limitation of motion 
resulting from repetitive use of the knee.  Thus, even if the 
Veteran had been diagnosed with arthritis, because he has 
been awarded 10 percent ratings based upon compensable 
limitation of motion he would not be entitled to a rating 
under the diagnostic criteria pertaining to arthritis.  See 
38 C.F.R. § 4.71a, DC 5010, Note 1.  Accordingly, neither DC 
5003 nor 5010 may provide a basis for ratings in excess of 10 
percent.

Finally, the Board has considered whether the record raises 
the matter of  extraschedular ratings under 38 C.F.R. § 
3.321(b)(1) (2008).  In exceptional cases where schedular 
ratings are found to be inadequate, consideration of an 
extraschedular rating commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 C.F.R 
§ 3.321(b)(1).  In this case, the Schedule is not inadequate.  
The Schedule provides for higher ratings for Veteran's knee 
disabilities, but findings supporting ratings in excess of 10 
percent have not been documented.  In addition, it has not 
been shown that the service-connected disabilities have 
required frequent periods of hospitalization or have produced 
marked interference with the Veteran's employment.  While the 
Veteran is limited in his ability to perform certain tasks in 
his employment, he continues to be employed in the position 
he has held for some time.  In addition, he himself has 
described his knee disabilities not non-incapacitating.  
Therefore, the Board finds that referral for consideration of 
the assignment of extraschedular ratings is not warranted.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App.  505 (2007).  However, the weight of 
the credible evidence demonstrates that since June 1, 2005, 
the Veteran's right and left knee disabilities have not 
warranted more than 10 percent ratings.  As the preponderance 
of the evidence weighs against the claims, the claims must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

C.  Pes Planus

The Veteran's bilateral pes planus is rated noncompensably 
disabling under Diagnostic Code 5276, which provides for a 
noncompensable rating where symptoms are mild and are 
relieved by a built-up shoe or arch support.  A higher 10 
percent evaluation is awarded for unilateral or bilateral 
disability that is moderate, characterized by weight-bearing 
line over or medial to great toe, inward bowing of the tendo 
Achilles, and pain on manipulation and use of the feet.  The 
next higher rating of 30 percent is warranted for pes planus 
characterized by objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities.  A maximum rating of 50 percent 
is warranted where bilateral pes planus is pronounced, with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, and is not improved by 
orthopedic shoes or appliances.

In considering the applicability of other diagnostic codes 
pertaining to the foot, the Board concludes that because 
there is no evidence or allegation of weak foot (5277), pes 
cavus (5278), Morton's disease (5279), hallux valgus (5280), 
hallux rigidus (5281), hammer toe (5282), malunion or 
nonunion of the tarsal or metatarsal bones (5283), or a 
moderate "other foot injury" (5284), the diagnostic codes 
pertaining to those disabilities are not applicable. 

Treatment records dated from June 2005 to September 2005 show 
that the Veteran complained of bilateral foot pain secondary 
to fallen arches.  On evaluation in September 2005, he stated 
that he had experienced an increase in pain in April 2005, 
and had been seen at the Air Base, where he had been informed 
that he had fallen arches.  It had been suggested that he 
purchase shoe inserts, which he had done.  The inserts had 
provided some relief, but he continued to experience 
bilateral aching discomfort in his feet.  Physical 
examination revealed fallen arches.  The Veteran, however, 
was observed to walk with a normal gait.  The examining 
physician recommended that he purchase better quality arch 
supports.  On follow up evaluation later that month, the 
Veteran reported that the new arch supports had alleviated 
his discomfort.

On VA examination of the feet in October 2005, the Veteran 
stated that he was not currently using any arch supports.  
Physical examination revealed no evidence of painful motion, 
edema, weakness, instability, tenderness, or functional 
limitations on standing or walking.  In addition, there was 
no evidence of abnormal weight bearing, or of any foot 
deformities.  With weight bearing, the Veteran's medial 
arches were slightly depressed with some medial bulging.  The 
remaining space, however, was high enough that a finger could 
be placed underneath the arches.  The Achilles tendons were 
straight, bilaterally, after insertion into the calcaneous.  
There was no pain with range of motion of the foot, lack of 
endurance, fatigue, instability, or weakness following 
repetitive movement.  X-ray examination revealed a lateral 
low calcaneal pitch angle and an altered Simon line of the 
talonavicular joint consistent with pronation, bilaterally.  
The examiner opined that the Veteran's symptoms would be 
alleviated with the use of orthotic inserts.

There are no treatment records pertaining to the feet dated 
after the October 2005 examination and prior to the October 
2008 examination.  In August 2007 testimony before the Board, 
the Veteran stated that the use of orthotic inserts 
alleviated but did not completely resolve his bilateral foot 
pain.  He described the pain as feeling as though he was 
walking on rocks, and stated that the pain was present from 
morning until night.  He stated that he had not sought 
medical treatment for his feet.

On VA examination in October 2008, the Veteran stated that 
his feet were more symptomatic when walking on uneven 
terrain.  He stated that he regularly used orthotic inserts, 
which helped to alleviate his pain but which did not 
completely resolve it.  On physical examination without 
pants, shoes, or socks, the Veteran was observed to have 
planovalgus flat feet without any arch.  He was 3 degrees off 
the normal weight bearing line, bilaterally.  His heels were 
in neutral.  There was no evidence of any abnormal weight 
bearing, such as calluses, or skin or vascular changes.  He 
was tender to palpation on the right heel but not the left.  
There was no pain with range of motion of the foot, lack of 
endurance, fatigue, instability, or weakness following 
repetitive movement.  X-ray examination revealed planovalgus 
flat feet without any arch.  The examiner noted that despite 
the Veteran's planovalgus flat feet without arches, he was 
able to walk normally and to adequately meet his occupational 
duties.  

There are no additional records pertaining to the feet dated 
after the October 2008 examination.

The evidence of record does not support a compensable rating 
for pes planus under DC 5276.  While the Veteran complained 
of bilateral foot pain on VA examination in October 2005 and 
October 2008, he expressly stated that he had not sought 
treatment for his foot disabilities and did not use a crutch, 
brace, or cane, or wear corrective shoes.  He did, however, 
state that he used orthotic inserts, with good relief.  There 
was no evidence of gross deformity, and no inward bowing of 
the Achilles tendon.  Additionally, while the Veteran 
indicated that his pain worsened while walking or standing, 
there were no clinical findings of pain on manipulation and 
use of the feet.  To the contrary, physical examination 
revealed no pain with range of motion of the foot, lack of 
endurance, fatigue, instability, or weakness following 
repetitive movement.  The examiner also noted normal gait.  
There were no skin or vascular changes in the feet, or any 
breakdown or unusual shoe-wear pattern that would indicate 
abnormal weight bearing.  These findings do not support a 
higher, compensable rating.

In addressing the October 2008 findings that the Veteran was 
3 degrees off the normal weight bearing line, bilaterally, 
the Board notes that 3 degrees is substantially less than a 
weight bearing line over or medial to the great toe, as is 
required for a higher rating of 10 percent.  In addition, 
although there is pain on use of the feet, that showing does 
not raise the level of the disability to moderate in the 
absence of evidence showing that the other criteria for a 10 
percent rating are met.  The evidence as a whole does not 
reflect that the Veteran's pes planus disability is moderate 
in degree.  Accordingly, an increased rating under DC 5276 is 
not warranted.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain. Such inquiry is 
not to be limited to muscles or nerves.  These determinations 
are, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, flare-ups, or pain. 
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2008).  
However, because the diagnostic code pertaining to pes planus 
does not contain criteria based on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to 
functional impairment, are not applicable.

Next, the Board has considered whether the record raises the 
matter of  extraschedular ratings under 38 C.F.R. § 
3.321(b)(1) (2008).  In exceptional cases where schedular 
ratings are found to be inadequate, consideration of an 
extraschedular rating commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 C.F.R 
§ 3.321(b)(1).  In this case, the Schedule is not inadequate.  
The Schedule provides for higher ratings for Veteran's pes 
planus disability, but findings supporting a compensable 
rating have not been documented.  In addition, it has not 
been shown that the service-connected pes planus disability 
has required frequent periods of hospitalization or has 
produced marked interference with the Veteran's employment.  
While the Veteran is limited in his ability to perform 
certain tasks in his employment, he continues to be employed 
in the position he has held for some time.  In addition, he 
himself has described his pes planus disability as non-
incapacitating.  Therefore, the Board finds that referral for 
consideration of the assignment of an extraschedular rating 
is not warranted.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of 
the credible evidence demonstrates that since June 1, 2005, 
the Veteran's bilateral pes planus has not warranted a 
compensable rating.  As the preponderance of the evidence 
weighs against the claim, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 20 percent initial rating for a right 
shoulder disability is granted, for the period from June 1, 
2005, to October 19, 2008.

An initial rating in excess of 10 percent for a right 
shoulder disability for the period since October 20, 2008, is 
denied.

An initial rating in excess of 10 percent for a right knee 
disability is denied.

An initial rating in excess of 10 percent for a left knee 
disability is denied.

An initial compensable rating for bilateral pes planus is 
denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


